DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Penny L. Caudle on 03/17/2022.

Claims 1, 4 and 6-9 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A test case generation apparatus to generate test cases extending over a plurality of steps for embedded real-time software where an input from an external apparatus changes between the steps, a generated test case executing a process of one step for each input of a value, thereby generating, as the test case, a sequence of values that are input for a test of the software, the test case generation apparatus comprising:
processing circuitry configured
to acquire a program of a target software to be tested,
to extract state variables included in the program, the extracted state variables including at least a first target state variable being a variable shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed,
to extract one or more target portions of the target software to be tested, 

to determine, when the value of the first target state variable after execution of one of the plurality of steps and the value of the first target state variable after execution of a different step are equal, those two steps are equivalent steps, and
	to generate a test case configured to cover the one or more target portions by excluding one of the two steps determined to be the equivalent steps and generating input values for those steps of the plurality of steps not determined to be equivalent as input values to be included in the test case,
wherein the extracted state variables includes a control state variable that makes the process executed in a subsequent step of the plurality of steps different according to whether the control state variable reaches a threshold value, and
the processing circuitry acquires counter specification information and determines the control state variable based on the acquired counter specification information.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The test case generation apparatus according to claim 1, wherein the processing circuitry is configured to analyze the target software, thereby determining the control state variable.

5. (Canceled) 

6. (Previously Presented) The test case generation apparatus according to claim 1, wherein the processing circuitry
determines whether each combination of two successive steps of the plurality of steps are equivalent steps, and


7. (Previously Presented) The test case generation apparatus according to claim 1, wherein the processing circuitry 
determines that, with respect to both of the first target state variable and the control state variable, when values of the first target state variable and the control state variable after execution of one of the plurality of steps are respectively equal to values of the first target state variable and the control state variable after execution of a different step, those two steps are completely equivalent steps, and
until arriving at the step whose process is to be executed later out of the two steps determined to be the completely equivalent steps, sequentially analyzes the software excluding the one of the two steps determined to be the equivalent steps, step by step, when generating the input values to be included in the generated test case.

8. (Currently Amended) A test case generation method for generating test cases extending over a plurality of steps for embedded real-time software where an input from an external apparatus changes between the steps, a generated test case executing a process of one step for each input of a value, thereby generating, as a test case, a sequence of values that are input for a test of the software, the test case generation method comprising:
acquiring a program of a target software to be tested;
extracting state variables included in the program, the extracted state variables including at least a first target state variable being a variable shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed;
extracting one or more target portions of the target software to be tested, 
calling the one or more target portions and generating a wrapper function storing a value of the first target state variable after execution of each step as a variable that is different for each step,

generating a test case configured to cover the one or more target portions by excluding one of the two steps determined to be the equivalent steps and generating input values for those steps of the plurality of steps not determined to be equivalent as input values included in the test case,
wherein the extracted state variables includes a control state variable that makes the process executed in a subsequent step of the plurality of steps different according to whether the control state variable reaches a threshold value, and
the test case generation method further comprises acquiring counter specification information and determining the control state variable based on the acquired counter specification information.

9. (Currently Amended) A non-transitory computer readable medium storing a test case generation program for generating test cases extending over a plurality of steps for embedded real-time software where an input from an external apparatus changes between the steps, a generated test case executing a process of one step for each input of a value, thereby generating, as the test case, a sequence of values that are input for a test of the software, the test case generation program causing a computer to execute:
an acquisition procedure of acquiring a program of a target software to be tested;
an extraction procedure of extracting state variables included in the program, the extracted state variables including at least a first target state variable being a variable shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed;
an equivalent step checking procedure of determining, when the value of the first target state variable after execution of one of the plurality of steps and the value of the first target state variable after execution of a different step are equal, those two steps are equivalent steps; and
a test case generation procedure of generating a test case configured to cover the one or more target portions by excluding one of the two steps determined to be the equivalent steps by the equivalent step checking procedure and generating input values for those steps of the plurality of steps not determined to be equivalent as input values included in the test case,
wherein the extracted state variables includes a control state variable that makes the process executed in a subsequent step of the plurality of steps different according to whether the control state variable reaches a threshold value, and
the test case generation program causes the computer to further execute an acquisition procedure of acquiring counter specification information and determining the control state variable based on the acquired counter specification information.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitation of wherein the extracted state variables includes a control state variable that makes the process executed in a subsequent step of the plurality of steps different according to whether the control state variable reaches a threshold value, and the test case generation program causes the computer to further execute an acquisition procedure of acquiring counter specification information and determining the control state variable based on the acquired counter specification information, whether viewed alone or in combination with one another.
 Isoda (US-PGPUB-NO: 2019/0018765 A1) teaches generating test cases in system development.
 Ciolfi et al. (US-PGPUB-NO: 2005/0216248 A1) teaches restoration of simulation context information from a previous simulation or execution into a new simulation or execution of a block diagram.
 Varadarajan et al. (US-PGPUB-NO: 2018/0095867 A1)
 Raghavan et al. (US-PGPUB-NO: 2017/0161180 A1) teaches optimizing test suite with a plurality of test cases along with one or more optimization parameters from one or more sources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193